Title: To John Adams from Edward Tiffin, 19 December 1799
From: Tiffin, Edward,Vandenburgh, Henry
To: Adams, John


				
					Sir:—
					December 19, 1799
				
				The General Assembly of the Territory north-west of the River Ohio, believing that the highest reward which a virtuous



public officer can receive is the applause of his fellow-citizens, are anxious to embrace the earliest opportunity of declaring their confidence in your virtue and talents, and their approbation of your official conduct. With a degree of pleasure and exultation more easily felt than expressed, we review the history of your important life, replete with proofs of patriotic virtue. At a period which demanded more than ordinary firmness, we saw you step forward, the resolute supporter of your country’s rights. We witnessed your perseverance through the Revolutionary War, and to your firmness we attribute the enjoyment of the rich country we now inhabit. Having acted so conspicuous a part in the establishment of American independence, at the close of the arduous contest, which enrolled the United States on the record of nations, you might have retired to the shade of private life, and securely enjoyed the approbation of an upright mind and the applause of a grateful country, but, happily for America, you chose to continue in public life till the confidence of your fellow-citizens, at a critical moment, placed you at the helm of state; and permit us, sir, to assure you, that we are duly impressed with a sense of the wisdom, justice, and firmness with which you have discharged this important trust; and we take this early opportunity of assuring you, sir, of our sincere attachment to the American Constitution and Government, and of our determination to afford every possible support to both.

We believe that, regardless of the voice of party spirit which has striven to distract our national councils, you have kept the honor and happiness of the nation constantly in view; and we ardently pray that the Wise Ruler of nations may preserve your health and life.


				
					Edward Tiffin,
Speaker of the House of Representatives.

H. Vanderburgh,

President of the Council. 
				
				
			